       Case 2:19-cr-00215-TOR           ECF No. 461         filed 02/26/21      PageID.1960 Page 1 of 3
 PROB 12C                                                                            Report Date: February 26, 2021
(6/16)                                                                                             FILED IN THE
                                                                                               U.S. DISTRICT COURT
                                       United States District Court                      EASTERN DISTRICT OF WASHINGTON



                                                       for the                            Feb 26, 2021
                                                                                              SEAN F. MCAVOY, CLERK

                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Tyler A. Bordelon                         Case Number: 0980 2:19CR00215-TOR-10
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: September 30, 2020
 Original Offense:        Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1349
 Original Sentence:       Prison - 5 days                    Type of Supervision: Supervised Release
                          TSR - 60 days
 Asst. U.S. Attorney:     Ann Wick                           Date Supervision Commenced: September 30, 2020
 Defense Attorney:        Molly Marie Winston                Date Supervision Expires: September 29, 2025


                                            PETITIONING THE COURT

To issue a summons and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 01/14/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            6           Special Condition #6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On January 26, 2021, it is alleged that Tyler Bordelon violated
                        special condition number 6 by failing to submit to phase urinalysis testing at Pioneer Human
                        Services (PHS) when his assigned color was identified for testing.

                        On October 1, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Bordelon, as outlined in the
                        judgment and sentence. He signed a copy acknowledging the requirements.

                        On January 27, 2021, this officer received notification from PHS that the offender failed to
                        report for phase urinalysis testing on January 26, 2021, when his assigned color was
                        identified for testing.
            7           Special Condition #5: You must undergo a substance abuse evaluation and, if indicated by
     Case 2:19-cr-00215-TOR             ECF No. 461        filed 02/26/21      PageID.1961 Page 2 of 3
Prob12C
Re: Bordelon, Tyler A.
February 26, 2021
Page 2

                       a licensed/certified treatment provider, enter into and successfully complete an approved
                       substance abuse treatment program, which could include inpatient treatment and aftercare
                       upon further order of the court. You must contribute to the cost of treatment according to
                       your ability to pay. You must allow full reciprocal disclosure between the supervising
                       officer and treatment provider.

                       Supporting Evidence: Between November 2020, and January 2021, it is alleged that Tyler
                       Bordelon violated special condition number 5 by failing to engage in substance abuse
                       treatment with Spokane Addiction Recovery Centers (SPARC) as required.

                       On October 1, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                       reviewed a copy of the conditions of supervision with Mr. Bordelon, as outlined in the
                       judgment and sentence. He signed a copy acknowledging the requirements.

                       On February 25, 2021, this officer received the offender’s monthly treatment reports from
                       SPARC for November 2020, December 2020 and January 2021. According to the
                       information received, Mr. Bordelon was considered non-compliant for all three months due
                       to unexcused absences.
          8            Special Condition #6: You must abstain from the use of illegal controlled substances, and
                       must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                       no more than 6 tests per month, in order to confirm continued abstinence from these
                       substances.

                       Supporting Evidence: On February 24, 2021, it is alleged that Tyler Bordelon violated
                       special condition number 6 by failing to submit to phase urinalysis testing at Pioneer Human
                       Services (PHS) when his assigned color was identified for testing.

                       On October 1, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                       reviewed a copy of the conditions of supervision with Mr. Bordelon, as outlined in the
                       judgment and sentence. He signed a copy acknowledging the requirements.

                       On February 25, 2021, this officer received notification from PHS that the offender reported
                       for phase urinalysis testing on February 24, 2021, when his assigned color was identified for
                       testing. According to PHS, Mr. Bordelon failed to provide a valid urine sample on that date,
                       and thus was considered to have “stalled.”

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a summons
requiring the defendant to appear to answer to the allegation(s) contained in this petition.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      02/26/2021
                                                                              s/Amber M.K. Andrade
                                                                              Amber M. K. Andrade
                                                                              U.S. Probation Officer
     Case 2:19-cr-00215-TOR        ECF No. 461     filed 02/26/21    PageID.1962 Page 3 of 3
Prob12C
Re: Bordelon, Tyler A.
February 26, 2021
Page 3



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Thomas O. Rice
                                                                    United States District Judge
                                                                    Officer
                                                                    February 26, 2021
                                                                    Date
